UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-698



In Re: EDWARD ROURKE,

                                                         Petitioner.



        On Petition for Writ of Mandamus.     (CA-97-18-L)




                            No. 97-705



In Re: EDWARD ROURKE,
                                                         Petitioner.



              On Petition for Writ of Habeas Corpus.



Submitted:   November 18, 1997           Decided:   December 2, 1997
Before HALL, WILKINS, and MICHAEL, Circuit Judges.


Petition for mandamus denied and petition for habeas corpus trans-
ferred by unpublished per curiam opinion.


Edward Rourke, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Edward Rourke petitions this court for a Writ of Habeas Corpus

and for a Writ of Mandamus directing a Virginia state court to

release Rourke from confinement pending his petition for a Writ of

Habeas Corpus. A federal court   may not award declaratory or in-

junctive relief that would affect pending state criminal proceed-

ings absent extraordinary circumstances involving an immediate

threat to federally protected rights. See Younger v. Harris, 401
U.S. 37, 46-53 (1971). Furthermore, mandamus relief is only appro-

priate where the petitioner shows that no other means of relief is

available. In re Beard, 811 F.2d 818, 826 (4th Cir. 1987). Because

Rourke did not file a direct appeal of his conviction and has dem-

onstrated no extraordinary circumstances involving a threat to his

federally protected rights, his petition for a Writ of Mandamus is
denied. We decline to entertain Rourke's application for a writ of

habeas corpus and transfer it to the United States District Court

for the Western District of Virginia for disposition.* 28 U.S.C.A.

§ 2241(b) (West 1994 & Supp. 1997); Fed. R. App. P. 22(a). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                            PETITION DENIED; PETITION TRANSFERRED



     *
       We defer to the district court's disposition of Rourke's
motion to expedite his application for a writ of habeas corpus. We
deny Rourke's motion to stay and Respondent's motion to dismiss the
mandamus petition.

                                 3
4